Citation Nr: 0942898	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
silicone leakage as secondary to service-connected residuals 
of breast surgery with silicone breast implants.

2.  Entitlement to a rating higher than 50 percent for post-
operative residuals of bilateral subcutaneous mastectomies 
due to fibrocystic breast disease.

3.  Entitlement to an effective date earlier than May 22, 
1995, for the 50 percent rating for the post-operative 
residuals of the bilateral subcutaneous mastectomies.

4.  Entitlement to an effective date earlier than October 31, 
2001, for the grant of a separate compensable rating for 
residual scarring from multiple breast surgeries.  

(The issues of entitlement to an increased rating for 
depression and an earlier effective date for a total 
disability rating based on individual unemployability (TDIU) 
are addressed in a separate decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions issued in March 1999, July 2000, 
October 2001, August 2003, and September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran had a videoconference hearing before the 
undersigned Veterans Law Judge in May 2006.  During the 
hearing, she submitted additional evidence and waived her 
right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The Veteran has since had another hearing in July 2009 before 
a different Veterans Law Judge that will address her 
remaining claims in a separate decision.  38 U.S.C.A. 
§ 7107(c) (West 2002).

The Board previously remanded this case in September 2006 to 
ensure compliance with due process requirements.  

The Board also sees that an appeal for an increased rating 
for residuals of bilateral breast surgery was perfected by 
submission of a VA Form 9 received in May 1999.  The RO has 
since, during the pendency of the appeal, increased the 
rating for this disability from zero to 50 percent.  See 
rating decision issued in July 2000.  However, precedential 
case law states that in a claim for an increased rating, the 
claimant generally will be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Furthermore, where a claimant has filed a notice of 
disagreement (NOD) in response to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, it remains to be determined 
whether the Veteran is entitled to an even higher rating, 
i.e., a rating higher than 50 percent, for the 
post-operative residuals of her bilateral subcutaneous 
mastectomies due to fibrocystic breast disease.

Because this and the other claims at issue must be further 
developed, the Board is again remanding this case the RO via 
the Appeals Management Center (AMC).


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues on appeal are ready 
for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure there is a complete record upon which 
to decide the Veteran's claims so that she is afforded every 
possible consideration.



Initially, the Board notes that the Veteran has undergone a 
number of different breast surgeries over a span of many 
years.  See VA examination, November 2006.  An adequate 
understanding of the nature and extent of each surgery is 
imperative to a determination as to the proper evaluation for 
residuals of those surgeries and the date at which a given 
evaluation may be appropriate.  See, e.g., 38 C.F.R. 
§ 4.116a, Diagnostic code 7626 (1976) (stating that at the 
time the Veteran filed her claim for service connection, 
removal of mammary glands was rated on the basis of whether 
axillary glands were removed and whether there was 
"extensive damage to muscle and nerves.")  

Also, VA regulations now define what is to be considered in 
various breast surgeries for compensation purposes.  A note 
to Diagnostic Code 7626 contains the following definitions.  
Wide local excision, including partial mastectomy, 
lumpectomy, tylectomy, segmentectomy, and quadrantectomy, 
means removal of a portion of breast tissue.  Simple (or 
total) mastectomy means removal of all of the breast tissue, 
nipple, and a small portion of the overlying skin, but lymph 
nodes and muscles are left intact.  Modified radical 
mastectomy means removal of the entire breast and axillary 
lymph nodes (in continuity with the breast) while pectoral 
muscles are left intact.  Finally, radical mastectomy means 
removal of the entire breast, underlying pectoral muscles, 
and regional lymph nodes up to the coraco-clavicular 
ligament.  38 C.F.R. § 4.116, Diagnostic Code 7626 (2009).  

In this case, although partial service treatment records have 
been associated with the claims file, these associated 
records do not contain in-service surgical reports, pathology 
reports pertaining to the removed breast tissue, or other 
clinical or hospital inpatient records from the Veteran's 
breast surgery, or surgeries, performed during her military 
service.  It is not apparent that a specific request to 
obtain these relevant records has been made to date.  These 
records must be sought so the specific nature of her breast 
surgery during service may be properly classified.  38 C.F.R. 
§ 3.159(c)(2) and (c)(3) (2009).



A medical opinion should then be obtained, in which an 
appropriate physician is asked to determine to the best of 
his or her ability the nature and extent of the various 
breast surgeries performed.  This opinion should be based 
upon the best medical evidence of record, to include the in-
service clinical records if obtained and the records from 
subsequent surgeries, as well as reports of multiple VA 
examinations pertinent to the breasts.  This opinion is 
necessary so the record describes the Veteran's disability in 
sufficient detail to enable a fully informed evaluation by 
the Board.  See Floyd v. Brown, 9 Vet.App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet.App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Furthermore, in regard to the claim for service connection 
for residuals of silicone leakage, the Board notes that a 
November 2006 examination report from a gynecological 
disorders examiner requests a second opinion by a 
rheumatologist who is well versed in chronic fatigue syndrome 
as well as fibromyalgia, as the examiner believed that such a 
physician would be better qualified to render the requested 
opinion.  Subsequent record reviews were conducted by Dr. RT 
in November 2006 and June 2007, who then offered his opinion 
as to whether the Veteran's diffuse symptomatology may be 
related to her silicone breast implants and possible leakage 
of one such implant.  However, the record does not indicate 
whether Dr. RT is a rheumatologist or what other 
qualifications and experience with chronic fatigue syndrome 
and fibromyalgia this physician had prior to rendering these 
opinions.  

Where a VA medical examiner specifically requests a 
specialized medical opinion or otherwise determines that an 
opinion requested by the Board cannot be provided without 
information not currently available, VA must determine 
whether that information may be reasonably obtained, and if 
so, must make efforts to obtain the necessary information.  
See Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991); see 
also Daves v. Nicholson, 21 Vet. App. 46 (2007).  Thus, the 
record must reflect 


Dr. RT's specific qualifications to determine whether VA has 
met the duty to assist with regard to obtaining a medical 
opinion in support of the Veteran's claim for service 
connection.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board also sees that the May 1999 VA Form 9 submitted by 
the Veteran indicated that she wanted a personal hearing in 
conjunction with her appeal for a compensable rating for the 
post-operative residuals of her bilateral subcutaneous 
mastectomies.  This disability is now rated as 50-percent 
disabling, up from zero percent, but as explained previously 
the Board is required to determine whether she is entitled to 
an even higher rating.  See AB, 6 Vet. App. at 38-39.  
A Veteran is usually limited to one hearing before the Board 
concerning a particular issue.  Here, though, while the 
existing hearing transcripts describe the Veteran's breast 
surgeries and residuals thereof, hearing testimony on this 
specific issue that remains in controversy has not been 
explicitly requested or provided during her two prior 
hearings before the Board.  Therefore, the opportunity to 
provide such testimony must be afforded to her if she still 
desires a personal hearing prior to the Board's adjudication 
of this issue.  Clarification of her hearing preference is 
needed.

Finally, what constitutes adequate notice for an increased 
compensation claim was previously defined by a ruling of the 
U.S. Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In that decision the Court 
held that 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability and the effect that such worsening 
or increase has on the claimant's employment and daily life.  
On appeal, however, the U.S. Court of Appeals for the Federal 
Circuit recently vacated and remanded the Vazquez decision by 
the lower court, as well as in a related case, 
Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. 
App. Mar. 7, 2008).  Vazquez-Flores v. Shinseki, --- F.3d ---
-, 2009 WL 2835434 (Sept. 4, 2009).  Specifically, the 
Federal Circuit held that 38 U.S.C.A. § 5103(a) does not 
require the notice of information and evidence necessary to 
substantiate a claim to be Veteran-specific.  The court 
reasoned that generic notice in response to the "particular 
type of claim," e.g., a claim for an increased rating, is 
all that is required under its prior decisions.  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases 
lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper 
claim adjudication."  Thus, the Federal Circuit held, 
"insofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

Due to the pending remand from the Federal Circuit, it 
remains uncertain as to what additional notice, if any, is 
now required under Vazquez-Flores v. Peake.  Nonetheless, out 
of an abundance of caution, the Board finds that it would be 
appropriate to furnish additional notice in this case with 
regard to the pending but unadjudicated claim for an 
increased rating.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Notify the Veteran that to 
substantiate her claim for a rating 
higher than 50 percent for the post-
operative residuals of her bilateral 
subcutaneous mastectomies, she must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening 
or increase in the severity of this 
condition (even beyond the higher 
50-percent level at which the rating for 
this disability was increased to during 
the pendency of this appeal).  Examples 
of the types of medical and lay evidence 
that she may submit should also be 
included.  The letter should indicate 
that a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon her employment (keeping in 
mind she also has a pending claim for a 
TDIU).  But as a result of the recent 
decision in Vazquez-Flores v. Shinseki, 
--- F.3d ----, 2009 WL 2835434 (Sept. 4, 
2009), there need not be more Veteran-
specific notice or the type of daily 
life evidence above and beyond this.

2.  Contact the National Personnel 
Records Center (NPRC) to request all 
service treatment records for this 
Veteran for the period from May to 
September 1976, specifically to include 
the missing in-patient clinical records 
from her surgery and subsequent 
hospital care claimed to have occurred 
in May and August of that year.  The 
surgeries in question were performed at 
Wilford Hall Medical Center at Lackland 
Air Force Base in San Antonio, Texas.  
The missing medical records, including 
the original operative reports, 
pathology reports, and discharge 
summaries from this time period must be 
sought.  ALL attempts to obtain these 
records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims file and the 
Veteran notified accordingly.  
38 C.F.R. § 3.159(c)(2) and (c)(3).

3.  Also ask the Veteran to clarify 
whether she still wants a personal 
hearing before the Board in regards to 
her appeal for an increased rating 
perfected in May 1999, i.e., 
entitlement to a rating higher than 
50 percent for the post-operative 
residuals of her bilateral subcutaneous 
mastectomies due to fibrocystic breast 
disease.  Please note that this issue 
is distinguished from the separately 
established ratings for residual 
scarring, secondary depression, and 
TDIU, and is in addition to the pending 
appeal for service connection for 
residuals of silicone leakage.  
Instead, the hearing clarification 
pertains only to the as yet 
unadjudicated portion of her earlier 
increased rating claim.

4.  Upon completion of the above 
development, obtain a medical opinion 
from an appropriate physician to 
determine the exact nature and extent 
of the Veteran's various breast 
surgeries, given the best evidence of 
record.  Additional examination is not 
required unless the designated 
physician determines that an 
examination is needed to address the 
questions at hand.  

The opinion should address the 
following:
(a)  Did the 1976 breast surgeries 
remove mammary glands and axillary 
glands, bilaterally or unilaterally, or 
remove mammary glands without removal 
of axillary glands?  Please answer the 
same question with regard to the May 
1991 surgery. 
(b)  Does the evidence show that any of 
the Veteran's breast surgeries resulted 
in extensive damage to muscles and 
nerves?  If so, which one(s)?
(c)  Please classify and summarize the 
extent of each of the breast surgeries 
performed in or around May and August 
1976, May 1991 and March 2005.  
Pertinent classifications include wide 
local excision, simple mastectomy, 
modified radical mastectomy or radical 
mastectomy as defined in 38 C.F.R. 
§ 4.116 (and described in the 
discussion section above).  

5.  Determine the medical specialty and 
related qualifications of Dr. RT who 
reviewed the Veteran's record and 
offered a specialized medical opinion 
in November 2006 and June 2007.  If Dr. 
RT is not a rheumatologist, and a 
rheumatologist is reasonably available, 
an opinion by a rheumatologist is 
needed.  Under these circumstance only, 
a rheumatologist is asked to opine 
whether it is as likely as not that the 
Veteran's diffuse symptomatology, 
including vague complaints of fatigue, 
joint pain, and other symptoms (see 
October 2004 checklist provided by the 
Veteran) is related to her silicone 
breast implants and possible leakage 
thereof, whether directly or by 
aggravation.    

6.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the claims are not 
granted to the Veteran's satisfaction, 
send her and her representative a 
Supplemental Statement of the Case and 
give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the files to 
the Board for further appellate 
consideration of these claims.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination that may be requested pursuant 
to this remand is to obtain information or evidence (or both) 
which may be dispositive of the appeal.  Therefore, the 
Veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2009) failure to cooperate by attending any 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


